Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 1 of 27

                                  Exhibit
                                   Exhibit5 4




   ___________________________________________

                          Storm Damage Report
                                          for


                                  Memorial Inn & Suites
                                   9535 Katy Freeway
                                  Houston, Texas 77024




   ___________________________________________
Forensic Building Science, Inc.                       RJH & Associates
657 Lincoln Avenue                                    12598 U.S. Hwy 98, #200
St. Paul, Minnesota 55105                             Miramar Beach, FL 32550
Phone: 651-222-6509                                   Phone: 850-608-6221
Fax: 651-528-6237                                     Fax: 850-608-6223
www.forensicbuildingscience.com                       www.rjhassoc.com




                                                                     000033, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 2 of 27




                                        Project Info

   Client: Raizner Slania                      Insurance Carrier: Arch Specialty
                                               Insurance Company
   Project Address:
   Memorial Inn and Suites                     Policy #: ESP 7302074-01
   9535 Katy Freeway                           Claim #: 000013107760
   Houston, TX 77024
                                               Date of Loss: August 26-28, 2017
   Harris County
                                               Claim Type: Hurricane Harvey



        FIELD REPORT FOR INITIAL STORM DAMAGE INVESTIGATION

  1.0   Background Information:

        Forensic Building Science, Inc. (FBS) was contacted by Raizner Slania Law Firm
        (RS) to provide an inspection of the exterior and interior of the above-mentioned
        property and to ascertain the extent of damage caused by wind and weight of water,
        including tornadic activity which was reported to have occurred on or around
        August 26-28, 2017. RJH & Associates, Inc. (RJH) worked in cooperation with
        FBS to perform their inspections.

  1.1   Summary of Hurricane/Tropical Storm Harvey from the Washington Post:
        https://www.washingtonpost.com/graphics/2017/national/harvey-
        impact/?utm_term=.a1555e841c24

  1.2   Reference Information on August 27, 2017 Storm Event
        NOAA Storm Events Database – August 26, 2017 through August 30, 2017
        Event Details:
        Event          Tropical Storm
        State          TEXAS
        County/Area    HARRIS
        WFO            HGX
        Report
        Source         Emergency Manager
        NCEI Data
        Source         CSV
        Begin Date     2017-08-26 00:00:00.0 CST-6
        End Date       2017-08-30 00:00:00.0 CST-6



                                                                          000034, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 3 of 27




      Deaths
      Direct/Indirect 36/2 (fatality details below, when available...)
      Injuries
      Direct/Indirect 0/0
      Property
      Damage         10.00B
      Crop
      Damage
                     Harvey made landfall as a category 4 hurricane near Rockport,
                     Texas during the evening of August 25th. The storm then
                     weakened to a tropical storm and slowed, looping back and
                     tracking over SE Texas then back over the Gulf of Mexico
                     making a second landfall along the Louisiana coast during the
                     early morning hours of August 30th. Over that 5 day period
                     over Southeast Texas TS Harvey produced catastrophic
                     flooding with a large area of 30 to 60 inches of rain, 23
                     tornadoes, tropical storm force winds and a moderate storm
                     surge near Matagorda Bay. In some of the heavier bands rain
                     fell at a rate of over 5 inches per hour. This copious record
                     amount of rain over a led to catastrophic flooding. Thousands
                     of homes, businesses, and roads were flooded due to flash
                     flooding and sheet flow from long duration intense rain. Main
                     stem rivers and adjoining tributaries, creeks and bayous
                     reached full capacity and came out of their banks and this also
      Episode        contributed to the massive flooding across southeastern
      Narrative      Texas.

                     Harvey made landfall as a category 4 hurricane near Rockport,
                     Texas during the evening of August 25th then slowed and
                     looped back tracking over SE Texas, back over the Gulf of
                     Mexico then made a second landfall along the Louisiana coast
                     during the early morning hours of August 30th. Over that 5 day
                     period over Southeast Texas TS Harvey produced catastrophic
                     flooding with a large area of 30 to 60 inches of rain, 23
                     tornadoes, tropical storm force winds and a moderate storm
      Event          surge near Matagorda Bay. Catastrophic flooding occurred
      Narrative      along nearly all bayous and rivers in Harris County.




                                                  2
                                                                         000035, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 4 of 27




      NOAA Severe Weather Inventory: Tornado Signatures from NEXRAD:
      August 27, 2017
      A tornado signature was reported by NEXRAD 2 miles east of the site.




       Note: Times are listed in Universal Time (UTC), which is 5 hours ahead of
       Houston’s Central Time.




                                              3
                                                                       000036, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 5 of 27



      NOAA Severe Weather Inventory: Digital Mesocyclone Detection Algorithm
      from NEXRAD: August 27, 2017
      Nine digital mesocyclone events were recorded in the area with one occurring 1/2
      mile west of the site.




       Note: Times are listed in Universal Time (UTC), which is 5 hours ahead of
       Houston’s Central Time.




                                               4
                                                                        000037, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 6 of 27



       Weather Underground – Weather history for August 26, 2017 and
       surrounding dates:

       Weather Underground historical weather data from the three nearest weather
       stations are not displayed on the website from August 19, 2017 through September
       19, 2017. This is likely due to equipment or communication outages at the weather
       station during Tropical Storm Harvey. Weather Underground generically explains
       missing data in the site’s FAQ section as follows:

          “When a city suddenly disappears from our site, it is usually a station that has
          not sent us a data report for over 24 hours. We removed all data over 24 hours
          old from our site to avoid providing outdated information. These outages are
          usually due to communications or equipment failures at the weather station and
          outages can last from a few days to weeks”

       Rainfall Information:

  Total rainfall summary map, produced by the Harris County Flood Warning System




  Red arrow is placed at location of the Memorial Inn. Map indicates approximately 30” of
  rain fell in the vicinity between August 24 and 29, 2017.




                                                 5
                                                                           000038, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 7 of 27



  1.3   Satellite Image of the Property:




                            Google Earth imagery dated October 28, 2017.


  1.4   Inspection personnel present:
             Kevin Steinke, Field Investigator, FBS – January 31 - February 1, 2018
             Robert Hinojosa, PE, RRC, RWC, REWC, RBEC
             President/CEO, RJH & Associates – February 1, 2018

  1.5   The following claim related documents have been received:
             McLarens, J. Phillip Dempsey II – RCV Insurance Estimate ($62,336.27),
             dated November 30, 2017
             Envista Forensics Report of Findings with attachments A and B, dated
             October 20, 2017

  1.6   Previous or Subsequent Damage from Another Event(s):
        According to property owner Khalid Kajani, the fifth (and southernmost) wing of
        the building did have multiple known interior leaks prior to Tropical Storm Harvey,
        however, these were not leaking prior to the storm event. For that reason, the owner
        was not seeking insurance coverage for interior damage in that wing of the building.
        Other areas of concern that may have arisen prior to Tropical Storm Harvey were
        minor in nature and regular maintenance was able to resolve those issues in a timely
        manner. Since Tropical Storm Harvey, any attempt at post storm repairs have been
        too extensive for regular maintenance to perform.

  1.7   Loss Related Repairs:
        Minor temporary repairs have been made at numerous locations on the roof since
        the storm event. Repairs have also been made to some of the interior spaces,
        specifically, to the rooms on the first floor that sustained carpet damage.

  1.8   The following additional documents were used for reference:
             According to the City of Houston, TX website, they have adopted the
             following building codes:
               o 2012 International Building Code with local amendments
               o 2012 International Energy Conservation Code with local amendments

                                                  6
                                                                           000039, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 8 of 27



            o  2012 International Fire Code with local amendments
            o  2012 Uniform Mechanical Code with local amendments
            o  2012 Uniform Plumbing Code with local amendments
            o  2017 National Electrical code
            o  2015 International Energy Conservation Code with local amendments
            o  Amendments can be found here:
               https://www.houstonpermittingcenter.org/code-enforcement/customer-
               assistance-code-development-cacd-section.html/#current
          Photographs from site visits by FBS.
          Haag Education Haag Certified Roof Inspector Program, Commercial Edition.
          ANSI/SPRI ES-1 Wind Design Standard for Edge Systems Used with Low
          Slope Roofing Systems. 1998, 2003, 2011. Code reference standard.
          ARMA technical bulletin 115 The Effects of Ponding Water
          SPRI, Construction-Generated Moisture and Its Effect on Roofing Systems,
          August 2008.
          E108-10a Standard Test Methods for Fire Tests of Roof Coverings.
          RS-738-Insulation Installation Instructions
          ASHRAE R-Value Climate Zone Map
          Standards: FM 4470, UL 1256, and CAN/ULC – S126M
          Texas Board of Professional Engineers, Advisory Ruling October 7, 2004
          “Policy Advisory Opinion Regarding Structural or Mechanical Modifications
          to Building Roofs.”
          Building Damage Issues in Tornadoes. Severe Local Storms 22nd Annual
          Conference. 2004 Marshall.
          Wind Speed Analyses of Tornadoes Based on Structural Damage. Wolde-
          Tinsae, Porter and McKeown. July 1985
          E2128-17 Standard Guide for Evaluating Water Leakage of Buildings
          E1105-15 STM for Field Determination of Water Penetration of Installed Ext
          Windows, Skylights, Doors, and Curtain Walls, by Uniform or Cyclic Static
          Air Pressure Differential
          ACI 524R-93 - Guide to Portland Cement Plastering - Reported by ACI
          Committee 524
          PCA Repair of Portland Cement Plaster




                                            7
                                                                    000040, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 9 of 27




  2.0   Structure Information:




          Google Earth imagery of terrain surrounding property dated October 28, 2017.

        According to the Harris County Appraisal District website, the 29,145 square foot
        building at 9535 Katy Freeway was originally constructed in 1970. The two-story
        building is a concrete and steel structure with a slab-on-grade foundation. Floors
        and roof deck are concrete. The exterior walls are constructed with CMU and a
        parging surface covered by a stucco veneer. The veneer is painted. The roofing
        system is a low-slope built-up roof (BUR) with gravel ballast. Beneath the BUR is
        1/2” of fiberglass insulation. Beneath the fiberglass insulation is a concrete deck.
        The area is surrounded by properties consistent with the definition of Exposure B in
        ASCE 7.

  3.0   Site Observations: [See Photo reports for all photos of damage]

  3.1   Exterior Observations




                                                Figure 1


                                                  8
                                                                           000041, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 10 of 27




                                             Figure 1A
           The ceiling of the porte-cochere was water damaged and the finish was
           removed for safety reasons.
           Many of the window air-conditioning units had damage to the plastic fins.
           Some were said to be broken as a result of the storm, while others were
           broken from unrelated causes.




                                            Figure 2
           Several windows were broken from wind or wind-borne debris. Units with
           broken windows include 104, 114, 116, 117, 124, 166, 171, 177, 184, 209,
           257, 261, and 262.
           Some windows have been replaced and others have been removed, but not yet
           replaced.
           Gaps identified around window frames were new in apprearence and were
           consistent with wind damage.These gaps should be considered storm created
           openings.




                                               9
                                                                        000042, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 11 of 27




                                             Figure 3




                                             Figure 3A
           Widespread damage identified to the exterior wall finish along the bottom of
           walls due to standing water during the tropical storm. This was observed by
           FBS and confirmed by property management. Water caused the parging to
           seperate from the CMU at a number of locations. This damage typically
           extended up 12” from the grade line.




                                               10
                                                                        000043, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 12 of 27




                                              Figure 4
  3.2   Roof Observations




                                                  Figure 5
            Parapets are capped with metal. The interior side of the 12-inch high parapets
            were covered with BUR that extended up the wall and under the metal cap.
            The exterior side was sloped and clad with concrete tiles, except for the east
            elevation, which was clad with 3-tab asphalt shingles. Along the southern end
            of the east elevation, concrete tiles were installed with battens fastened
            directly through the existing 3-tab shingles.
            Scour and cap sheet seperation and debonding was observed on the BUR.[See
            Figure 5]
            Decorative 6- foot high wood-framed parapets were installed on top of the
            roof above the functional parapets along the north elevation and the west ends
            of each wing. The interior side of these parapets were clad with plywood.
            The top of these parapets were clad with exterior insulation and finish system
            (EIFS) which was capped with metal. During our inspection, a crew was
            replacing plywood that had been dislodged during the storm event. In general
            the plywood was in poor condition.




                                                11
                                                                         000044, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 13 of 27




                                            Figure 6
           2” x 4” non-conventional wood bracing used for tall parapets.




                                             Figure 7




                                 Figure 8 Parpet pushed inward




                                              12
                                                                           000045, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 14 of 27




            Expansion joints running east-west observed between wing sections, with
            temporary patching done on sections.




                                               Figure 9
            Roof areas where an additional flood coat was applied
            A temporary repair with a black tarp observed between the first and second
            wings.




                                              Figure 10

  3.3   Roof Cores

         Three roof cores were taken to observe the composition of the roof and determine
         if there are wet areas beneath the materials.

              Core #1




                     Located on the 1st (northernmost) wing, 13’ from South wall, 50’
                     from East wall
                     Gravel Ballast


                                                13
                                                                         000046, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 15 of 27




                  ½” 3-ply BUR
                  ½” fiberglass insulation
                  Concrete deck
                  All materials were wet

            Core #2




                  Located on the 3st (middle) wing, 8’ from North wall, 32’ from West
                  wall
                  Gravel Ballast
                  ½” 3-ply BUR
                  ½” fiberglass insulation
                  Concrete deck
                  All materials were wet

            Core #3




                  Located on the 5th (southernmost) wing, 7’ from South wall, 8’ from
                  West wall
                  Gravel Ballast
                  ½” 3-ply BUR
                  ½” fiberglass insulation
                  Concrete deck
                  All materials were wet




                                             14
                                                                     000047, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 16 of 27




  3.4   Interior Observations
        Because many units were rented, not all units were available to inspect during our
        visit. We did, however, inspect most of the rooms with reported damage. Below is
        a list of the units inspected by FBS with damage indicated. All of the units listed
        were damaged by Tropical Storm Harvey. Units in the 5th wing were not inspected
        by FBS as the damage in those units was considered by management to be pre-
        existing.
        Second Floor:

               Office




                                                Figure 11
                        Water damage to laminate floor
                        Water damage to ceiling
                        Water damage to window shade
                        Water damage to wall
                        Water damage to baseboard

               203




                                                  Figure 12
                        Water damage to ceiling
                        Water damage to wall

               205
                        Water damage to ceiling
                        Water damage to wall




                                                   15
                                                                           000048, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 17 of 27




            209




                                     Figures 13 and 13A
                  Water damage to ceiling
                  Water damage to wall
                  Window missing

            214
                  Water damage to ceiling
                  Water damage to wall
                  Carpet damage

            215
                  Water damage to ceiling
                  Water damage to wall
                  Window damage

            216
                  Water damage to ceiling
                  Water damage to wall


            218
                  Water damage to ceiling
                  Water damage to wall

            221
                  Water damage to ceiling
                  Water damage to wall
                  Water damage to carpet

            223
                  Water damage to ceiling

            225
                  Water damage to ceiling


                                            16
                                                          000049, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 18 of 27




            227
                   Water damage to ceiling
                   Water damage to wall

            229
                   Water damage to ceiling

            233
                   Water damage to ceiling
                   Water damage to wall
                   Water damage to carpet

            235
                   Water damage to ceiling
                   Water damage to a lamp shade

            Electrical Room #2
                   Water damage to ceiling

            236
                   Water damage to ceiling

            239
                   Water damage to ceiling

            243
                   Water damage to ceiling
                   Window missing
                   A/C unit missing

            253
                   Water damage to ceiling
                   Water damage to wall

            256
                   Water damage to ceiling
                   Water damage to carpet
                   A/C unit missing




                                             17
                                                         000050, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 19 of 27




            257




                                     Figures 14 and 14A
                  Water damage to ceiling
                  Water damage to wall
                  Water damage to carpet
                  A/C unit missing

            260
                  Water damage to ceiling

            261
                  Water damage to ceiling
                  Water damage to wall
                  Water damage to carpet

            262
                  Water damage to ceiling
                  Water damage to wall
                  Water damage to carpet
                  Water damage to window

            Electrical Room #4




                                     Figures 15 and 15A
                  Water damage to ceiling
                  Water damage to wall
                  Water damage to floor

                                            18
                                                          000051, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 20 of 27




              264
                      Water damage to ceiling
                      Water damage to wall

              272
                      Water damage to ceiling

              274
                      Water damage to ceiling
                      Water damage to carpet

              278
                      Water damage to ceiling
                      Water damage to wall

       First Floor:

              101




                                        Figures 16 and 16A
                      Water damage to wall

              103
                      Water damage to ceiling

              104
                      Window was replaced do to wind damage

              129
                      Water damage to carpet

              131




                                                19
                                                              000052, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 21 of 27




                                           Figure 17
                  Water damage to carpet
                  Water damage observed on wood dresser

            133
                  Water damage to carpet

            136
                  Water damage to carpet
                  Water damage to wall

            149




                                           Figure 18
                  Water damage to carpet
                  Water damage to base of wall

            152
                  Water damage to carpet
                  Water damage to base of wall

            157
                  Water damaged carpet has been replaced

            161
                  Water damaged carpet has been replaced

            162
                  Water damage to carpet

                                            20
                                                           000053, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 22 of 27




            165
                   Water damage to carpet
                   Water damage to ceiling
                   Water damage to wall

            166
                   Water damage to carpet
                   Window has been replaced

            167
                   Water damage to carpet

            168
                   Water damage to carpet

            171
                   Water damage to carpet
                   Water damage to base of walls
                   Window has been replaced

            177
                   Water damage to carpet
                   Water damage to ceiling
                   Water damage to wall
                   Window has been replaced

            183
                   Water damage to carpet
                   Water damage to wall

            123 (Joined to Unit 183)




                                      Figures 19 and 19A
                   Water damage to carpet
                   Water damage to wall
                   Water damage to ceiling




                                              21
                                                           000054, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 23 of 27



               184
                       Water damage to carpet
                       Water damage to base of walls

               124 (Joined to Unit 184)
                      Water damage to carpet
                      Observed broken window glass on ground

               185
                       Water damage to carpet

               125 (Joined to Unit 185)
                      Water damage to carpet


  4.0   Causation Statement

        Based upon evidence collected from weather research and the physical inspection
        and roof, exterior wall and window assessment, we have concluded that the roof
        system, windows, some PTAC units, parapet walls, and some roof vents were
        damaged by the tornadic winds which occurred during the storm event. In addition,
        an overabundance of rain more than likely caused the roof system to be submerged
        causing water to damage the materials under the primary membrane, including
        adhesives, insulation and ceiling materials. These were still wet at the time of our
        inspection and will not recover. In our opinion, the low-slope built-up roof must be
        completely replaced. In our opinion, the current design of the parapet walls will not
        meet code at the time of the loss and will require complete replacement. In our
        opinion, complete replacement of the windows is necessary. The Work that has
        been done after the storm should be considered temporary in nature.

        Based upon our training, education, experience, a reasonable degree of building
        science and engineering certainty and the information gathered during our
        inspections and weather data search, it is more likely than not that the observed
        damage to the roofing system is a result of Tropical Storm Harvey. On August 26-
        29, 2017 there was sufficient rain and wind to cause the above-referenced damage.

        Based on our interior inspection of the building, we have concluded that it is more
        likely than not, that the interior water damage we observed was a result of Tropical
        Storm Harvey, with the exception of the prior damage, as reported.

        Failure to completely remove and replace the damaged roof systems, windows, and
        parapets at the property will result in additional damage to the interior due to water
        intrusion.




                                                   22
                                                                             000055, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 24 of 27




  5.0   Conclusions

        Damage to the property caused by wind and excessive occurred on or around
        August 26-28, 2017. Historic rainfall impacted the property during this time period
        where approximately 30” of rain was reported at the location of the Memorial Inn.
        According to our review of applicable weather data listed above in section 1,
        sustained windspeeds were estimated between 40-50 mpg with gusts reaching 50-60
        mph. The wind speeds reported are general to the area and can vary at specific
        locations. They are subject to a +/- 20% margin of error and do not account for
        tornadoes. Tropical Storm Harvey spawned many tornadoes, radar records
        indicated one which was reported 2 miles east of the site. There were also several
        mesocyclones detected in the area, with one being reported ½ west of the site. In
        our opinion, the wind that occurred on or around August 27, 2017 was sufficient to
        cause damage to the windows, parapets and the roofing system. In our opinion, full
        replacement of the roof system is required. Ensuing interior water damage from the
        storm event will require interior repairs.

        The City of Houston has adopted the 2015 International Energy Code (IECC). In
        our opinion, as the carrier has demostarted coverage for the removal and
        replacement of sections of the interior ceilings damaged by water from the storm,
        the remaining parts of the roof assembly up to the roof covering [ working inside
        out] must also be replaced due to water damage. FBS cut roof cores and all cores
        were wet. In our opinion, additional coring will reveal either presence of water or
        signs that water did enter. Most if not all of the products used in the “roof
        Assembly” are not intended by the manufacturer to get wet and water damage to the
        materials directly behind the exterior roof envelope [the back side of the base sheet]
        are wet.

        The Code Defines the following;

        2015 IECC
        Definitions Chapter 2
        ROOF ASSEMBLY. A system designed to provide weather
        protection and resistance to design loads. The system consists
        of a roof covering and roof deck or a single component serving
        as both the roof covering and the roof deck. A roof assembly
        includes the roof covering, underlayment, roof deck, insulation,
        vapor retarder and interior finish.

        The key component here is that the energy code includes the interior finish.

        Interior Finish is defined as:
        INTERIOR FINISH. Interior finish includes interior wall
        and ceiling finish and interior floor finish.




                                                  23
                                                                             000056, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 25 of 27




        Interior wall and Ceiling Finish isfurther defines as:

        INTERIOR WALL AND CEILING FINISH. The exposed
        interior surfaces of buildings, including but not limited to:
        fixed or movable walls and partitions; toilet room privacy partitions;
        columns; ceilings; and interior wainscoting, paneling or
        other finish applied structurally or for decoration, acoustical
        correction, surface insulation, structural fire resistance or similar
        purposes, but not including trim.

        In our opinion, based on code langauge adopted by the City of Houston prior to the
        storm event, water damage to the interior ceilings from the storm event, which is
        not disputed, and discovery of wet materials in the roof assembly which includes
        not only the interior ceilings but also the roof assembly insulation, requires
        replacement of the wet insulation. In this case because of the concrete deck the only
        way to access the wet insulation is from the top, necessitating full roof replacement.

        In our opinion, removal of the roof system to the concrete deck, drying out of the
        deck and installation of new above deck insulation with a new roof covering will be
        required as a result of damage from the storm event. Parapet walls will require
        replacement. New roof system will not allow for any gravel ballast.

        In our opinion additional windows have been damaged by wind and require
        replacement. In our opinion, parging at the base of the structure was water damaged
        requiring removal and replacement. In our opinion, the scoipe of repairs allowed
        for by the carrier was deficient.

  6.0   Requirements / Recommendations

        Based on the findings during the investigation, we recommend the following steps
        be taken:

         1. Follow all applicable building codes.
         2. Remove all existing low-slope roofing materials down to the concrete
             decking.
         3. Dry down concrete to roofing insulation manufactures requirements prior to
             installing new roof system.
         4. Install a minimum of 3” of tapered polyiso board above deck.
         5. Relocate all scuppers to accommodate height change.
         6. Build new parapet with parapet bracing to meet current code requirements.
             Note: This will require special engineering design.
         7. Replace all removed roofing materials and appurtenances with new similar
             materials.
         8. Remove and replace all water damaged materials on the porte-cochere.
         9. Repair any storm damage related interior water damage.
         10. Replace all storm damaged windows.
         11. Replace any storm damaged through-wall air conditioning units.


                                                   24
                                                                             000057, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 26 of 27



         12. Remove water damaged interior materials and effect repairs pursuant to
             current published guidelines by ANSI/IICRC S500 – “Water Damage
             Restoration.” This will include interior environmental controls.
        13. Alternate construction techniques may be acceptable provided a licensed
             design professional approves and signs and seals plans and or shop drawings
             for these repairs. Means and methods are the contractor’s responsibility.
        14. Conform to any special inspection and testing schedules issued by the
             engineer.
        15. Contractor is solely responsible for adherence to all applicable safety
             requirements for work at heights.
        16. Contractor shall remain on alert for signs of mold during repairs and
             construction.
        17. Energy code requirements have not been reviewed. Scope of work for this
             project is structural only. Integration of existing building systems with vapor
             retarders, application of sealants, flashing and other items are the
             responsibility of the contractor.
        18. Stability during construction is the responsibility of the contractor. Structure
             as detailed is intended to be stable once all sheathing and fasteners are in
             place.

  Discovery is ongoing. Additional testing and inspections may need to be performed and
  additional and/or supplemental information and opinions may be contained in future
  reports issued by Forensic Building Science, Inc and RJH & Associates, Inc. This report
  is the exclusive property of the client noted previously and cannot be relied upon by a
  third party. Copies of this report are released to third parties only by written permission
  of the client.

   Please contact our office should you have any questions or need additional information.


   Respectfully submitted,



                                                                      February 27, 2018
  Ryan Nierengarten                                                   Date
  FBS Director of Field Operations




                                                                     February 27, 2018
  Kevin Steinke                                                      Date
  Field Investigator & Project Estimator, Forensic Building Science, Inc.




                                                   25
                                                                             000058, MEM INN
Case 4:18-cv-01692 Document 19-13 Filed on 01/28/19 in TXSD Page 27 of 27




                                                             February 27, 2018
  Tom Irmiter, President, Forensic Building Science, Inc.    Date
  Building Causation, Code and Damages Consultant



                                                            February 27, 2018
  Robert Hinojosa, PE, RRC, REWC, RWC, RBEC                 Date
  President/CEO
  RJH & Associates. Inc.
                                                            2/27/2018




                                                 26
                                                                   000059, MEM INN
